Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims, filed 03/10/2021, are accepted. Claims 1, 12-13, and 15-18 are amended; claim 11 is cancelled; and claim 21 is new.
Response to Arguments
2)	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
	Applicant is reminded that Arguments should be written regarding currently pending claims, and should include arguments driven by the current Amendments. Repetitions of arguments previously addressed by Examiner do not help move forward the prosecution.
With regards to applicant’s arguments that “The ingestible nature of Stein is different than a removable and refillable insulin dispenser such as the body/skin mounted external device 102 shown in the instant FIG. 2” (Applicant Argument/Remarks Made, filed 03/10/2021 page 2, lines 1-7), Examiner would like to remind Applicant that the device 101 of Stein et al. (U.S. PGPUB 20180221636), hereinafter Stein, is what is being used within the rejection of the claims, which is a device that “can be partially in the mouth or completely in the mouth. In one embodiment, device 101 is placed between the cheek and gum. Alternatively, device 101 can be placed under the tongue” [Paragraph 0032, lines 4-9]. Therefore, the device 101 is not ingestible, as argued by Applicant. Additionally, “the insulin supply in device 101 will last greater than an hour 
Regarding the general argument that Stein “suffers exactly the same problem solved by the present invention introduced in the Background” (Applicant Arguments/Remarks Made, filed 03/10/2021, Page 2, lines 15-16), the Examiner disagrees. As stated in Examiner Final Action, filed Stein teaches that “the insulin supply in the device 101 will last greater than an hour, but typically is designed for at least three days or a week before having to remove device 101 for disposal or to refill insulin and replace the power source” [Paragraph 0032, lines 29-33, bolded for emphasis]. Therefore, the argument is not considered persuasive.
Regarding the argument that Dbees is non-analogous art, Applicant argues that Dbees is non-analogous because it is “a reminder app to compensate for the shortfalls of Stein and reminding users” (Applicant Arguments /Remarks Made, filed 03/10/2021, Page 4, lines 4-5). However, Applicant’s claim cites “wherein the first dispensing period ends on a first repetitive day of the week for ease of remembrance by a user”, and “wherein the second dispensing period ends on a second repetitive day of the week for ease of remembrance” (Claim 1, lines 4-5 and lines 9-10, respectively). Per the Examiner’s Final Rejection “Dbees teaches setting “reminders”, which can demarcate dispensing periods on repetitive days of the week for the use of helping users remember and apply a routine” (Page 13, lines 8-9). Additionally, by Applicant’s own admission “reminders on the periodic replacement time still can be used” (Applicant 
Regarding the argument that one skilled in the art would not have combined as suggested, the Applicant argues that the office action did not show that a “skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention, and that the skilled artisan would have had a reasonable expectation of success in doing so” (Applicant Arguments/Remarks Made, filed 03/10/2021, Page 4, lines 32-34), as backed by Epistar v. Boston University (IPR2013-00298). However, as stated in IPR2016-01895, “[it] is incorrect that this non-precedential case stands for the proposition that experimental data is always necessary to show a reasonable expectation of success” (Emerson Electric Co., v.
Sipco, LLC, IPR2016-01895, Page 46). That being said, the relied upon case law is drawn to two layering methods for forming a buffer layer, in which the Petitioner did not provide persuasive evidence that the specific elements required for the buffer layer formation would have been recognized as interchangeable, or would have resulted from a routine modification or otherwise within the technical reach of a skilled artisan (Epistar v. Boston University IPE2013-00298, Page 12, lines 1-11). The current application is drawn towards a method to dispense medication providing a first predetermined medication dosage sufficient for a first predetermined dispensing period, wherein the first predetermined dispensing period ends on a first repetitive day of the week; and 
Stein to be used in the way cited in the Applicant’s claims. Therefore, the argument is not considered persuasive.
Applicant further argues that “Combining the two would have resulted in a system where the user ingests another unit of the Stein device whenever it exits the body and the calendars the day the pill exits the body” (Applicant Arguments/Remarks Made, filed 03/102021, Page 4, line 37 – Page 5, line 2). Examiner firmly rejects this notion, as, stated above, the device 101 is not ingestible, as argued by Applicant. The device 101 of Stein is a device that “can be partially in the mouth or completely in the mouth. In one embodiment, device 101 is placed between the cheek and gum. Alternatively, device 101 can be placed under the tongue” [Paragraph 0032, lines 4-9]. Therefore, the argument is not persuasive.
The Applicant argues “the office action’s motivation to combine is rooted in forbidden hindsight analysis that is based on its incorrect assumption regarding the level of ordinary skill in the art” (Applicant Arguments/Remarks Made, filed 03/10/2021, Page 5, lines 22-24). However, per the Examiner’s Non-Final and Final Rejections, it would have been obvious to one of ordinary skill in the art to modify Stein to incorporate the 
	For clarity of record, the previously discussed arguments by Applicant are not considered persuasive in light that the Arguments to do not discuss the merits of the independent claims that have been found allowable by Examiner. However, the claims are in condition for allowance, due to amendments filed 03/10/2021 (discussed further below). Therefore, the 35 U.S.C. 103 rejections of claims 1-11, 16, and 18-19 as being unpatentable over Stein in view of Dbees; claims 12-14 as being unpatentable over Stein in view of Dbees, further in view of Mazlish et al. (U.S. PGPUB 20170189614), hereinafter Mazlish; claim 15 as being unpatentable over Stein, in view of Dbees, in view of Mazlish, further in view of Simpson et al. (U.S. PGPUB 20140288947); claim 17 as being unpatentable over Stein in view of Dbees, further in view of Bossi et al. (U.S. 
Allowable Subject Matter
3)	Claims 1-10 and 12-21 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 21, the closest prior art of record is U.S. PGPUB 20180220636 to Stein. While Stein teaches a method to dispense medication [Paragraph 0032] using a medical dispenser (Fig. 1; 101) with a refillable reservoir [Paragraph 0032, lines 29-33], comprising the steps of: (a) filling the refillable reservoir in the medical dispenser with a first predetermined medication dosage sufficient for a first predetermined dispensing period (i.e. determined by the size of the reservoir [Paragraph 0032]), and attaching the medical dispenser to user skin; and (b) removing from user skin and refilling the medical dispenser [Paragraph 0032, lines 39-33] with a second predetermined medication dosage sufficient for a second predetermined dispensing period (i.e. determined by the size of the reservoir [Paragraph 0032]), and that the device is designed to hold enough medication for at least three days; Stein is silent to the first dispensing period ending on a first repetitive day of the week for ease of remembrance by a user; the provision of the medical dispenser with a second predetermined medication dosage being on the first repetitive day; the second dispensing period ending on a second repetitive day of the week for ease of remembrance, or repeating steps a and b each week, wherein the medical dispenser is refilled and installed on a repetitive twice-a-week replacement schedule on the first and 
Dbees Mobile Application (http://www.dbees.com/features.php?Ing=gb#id_56) teaches setting “reminders”, which can demarcate dispensing periods on repetitive days of the week for the use of helping users remember and apply a routine. However, Stein and Dbees do not teach or suggest, alone or in combination, wherein the first and second repetitive days of the week are programmed by the user into a remote controller that communicates with the medication dispenser such that the user presets the first dispensing period to be no longer than 80 (for claim 21, 90) hours and the second dispensing period to be no longer than 90 (for claim 21, 80) hours, wherein the remote controller limits the first and second dispensing periods such that the first and second dispensing periods are not longer than the respective 80 and 90 (for claim 21, 90 and 80) hours.
U.S. PGPUB 20110257798 to Ali et al. teaches that it is known that a programmer (i.e. remote control) is used to set specific parameters, but that the programmer may also be configured for limited use by the patient to adjust certain portions of the parameters, so long as they are adjusted within the a certain range. However, Stein, Dbees, and Ali do not teach or suggest, alone or in combination, the 
	The combined methodology of the remote control limiting the user’s ability to set the first and second dispensing periods and the first and second dispensing periods being 80 and 90 (for claim 21, 90 and 80) hours, respectively, imparts a novel and non-obvious function of the claimed invention; namely, to minimize the possibility for infection while maintaining a weekly regularity of device changing- as noted by Applicant in the originally filed specification (Page 4, lines 7-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783